Name: Council Regulation (EEC) No 2964/88 of 26 September 1988 amending Regulation (EEC) No 822/87 on the common organization of the market in wine
 Type: Regulation
 Subject Matter: marketing;  accounting;  beverages and sugar;  distributive trades;  food technology;  trade policy
 Date Published: nan

 Avis juridique important|31988R2964Council Regulation (EEC) No 2964/88 of 26 September 1988 amending Regulation (EEC) No 822/87 on the common organization of the market in wine Official Journal L 269 , 29/09/1988 P. 0005 - 0005 Finnish special edition: Chapter 3 Volume 27 P. 0160 Swedish special edition: Chapter 3 Volume 27 P. 0160 *****COUNCIL REGULATION (EEC) No 2964/88 of 26 September 1988 amending Regulation (EEC) No 822/87 on the common organization of the market in wine THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 42 and 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas the European Council of 11 and 12 February 1988 laid down as a guideline the elimination of potential costs inherent in stocks of agricultural products; Whereas, in the case of alcohol from distillation as provided for in Article 39 of Regulation (EEC) No 822/87 (2), as last amended by Commission Regulation (EEC) No 3992/87 (3), public stocks are in future to be depreciated by the difference between the buying-in price and the foreseeable disposal value pursuant to Articles 7 and 8 of Council Regulation (EEC) No 1883/78 of 2 August 1978 laying down general rules for the financing of interventions by the European Agricultural Guidance and Guarantee Fund, Guarantee Section (4), as last amended by Regulation (EEC) No 2050/88 (5); Whereas, as regards alcohol from distillation as referred to in Articles 35 and 36 of Regulation (EEC) No 822/87, the European Agricultural Guidance and Guarantee Fund (EAGGF) is to bear only the costs arising from its disposal in sectors other than on the markets for alcohol and spirituous beverages produced in the Community; whereas, to devalue such alcohol in a way similar to that by which alcohol from distillation as referred to in Article 39 of Regulation (EEC) No 822/87 is depreciated, a special provision is required; whereas that provision should be inserted into Regulation (EEC) No 822/87, HAS ADOPTED THIS REGULATION: Article 1 The following subparagraphs are hereby inserted after the first subparagraph of Article 37 (2) of Regulation (EEC) No 822/87: 'From 1 October 1988, quantities bought in by intervention agencies shall qualify for a payment on account of the cost of disposal of the products of distillation. The amount of the payment on account shall be fixed by the Commission before the beginning of each financial year, taking account of the difference between the buying-in price and the foreseeable selling price. Notwithstanding the second subparagraph, an overall payment on account shall be made to intervention agencies for products held at the end of the 1988 financial year and taken over by the intervention agencies after 1 September 1982. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 September 1988. For the Council The President Y. POTTAKIS (1) Opinion delivered on 16 September 1988 (not yet published in the Official Journal). (2) OJ No L 84, 27. 3. 1987, p. 1. (3) OJ No L 377, 31. 12. 1987, p. 20. (4) OJ No L 216, 5. 8. 1978, p. 1. (5) OJ No L 185, 15. 7. 1988, p. 6.